Citation Nr: 0614286	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  00-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbar myositis, L3-L4 
and L4-L5 with a bulging disc, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

In a January 2003 rating decision, the RO denied entitlement 
to a total rating based on individual unemployability (TDIU).  
The veteran filed a notice of disagreement with that 
decision, but did not file a substantive appeal.  In an 
August 2005 statement, the veteran requested reconsideration 
of his claim.  The RO has not yet addressed entitlement to 
TDIU, and it is referred for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's back condition is manifested by:  constant 
low back pain with muscle spasm, tenderness, swelling, and 
restricted, guarded, and painful movement; radiculopathy 
manifested by radiating pain, numbness, paresthesias, 
atrophy, and decreased sensation, strength, and reflexes of 
the lower extremities; and x-ray evidence of reverse 
lordosis, spondylosis, degenerative joint disease, bulging 
disc, and discogenic disease of the veteran's lumbosacral 
spine.


CONCLUSION OF LAW

Criteria for a rating of 60 percent for lumbar myositis, L3-
L4 and L4-L5 with a bulging disc, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71 (2005); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.   19 
Vet. App. 473 (2006).  The Court held that, upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in April 2002 and March 2004, VA notified 
the veteran of the information and evidence needed to 
demonstrate entitlement to an increased rating for a back 
condition, including what part of that evidence the veteran 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  The veteran was 
not provided notice of the information and evidence needed to 
demonstrate the effective date of an award; however, the 
Board finds that the lack of notice is not prejudicial 
because the veteran is assigned the earliest permissible 
effective date for an increased rating based on the date of 
his claim.  Therefore, the Board finds that the veteran was 
effectively notified of the information and evidence 
necessary to substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision was 
pending at the time the VCAA was enacted, and VA did not 
provide VCAA notice prior to that decision; however, the RO 
provided notice in April 2002 and March 2004 and reconsidered 
the claim in September 2002, January 2003, and July 2005.  In 
Pelegrini, the Court stated that its decision did not void or 
nullify AOJ actions or decisions in which VCAA notice was not 
provided prior to the AOJ decision, but merely required that 
appellants receive VCAA-content-complying notice.  The Board 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran complains of severe, constant low back pain with 
intermittent stiffness.  He avers that pain, stiffness, and 
loss of motion are aggravated after prolonged periods of 
sitting, standing, or walking; he states that he cannot walk 
for longer than five minutes or sit for longer than thirty 
minutes.  He maintains that pain is progressively worsening, 
with shorter intervals between exacerbations.  He uses a cane 
and wears a lumbosacral corset.  

The veteran also describes a sharp, burning pain, greater on 
the right, that radiates to both lower extremities.  He 
asserts that he additionally experiences numbness and 
paresthesias of both lower extremities to the plantar aspect 
of his feet.  He claims that lower extremity pain and 
weakness impair his balance and have resulted in several 
falls.  He alleges that his overall impairment disrupts his 
sleeping patterns, affects his capacity to retain employment, 
restricts his performance of the activities of daily living, 
and precludes his participation in recreational activities.  
The veteran's wife alleges that the veteran is unable to 
perform simple household tasks because of his back 
disability.  

October 1997 x-ray and magnetic resonance imaging (MRI) 
revealed lumbar paravertebral myositis, right iliac bone 
exostosis, a bulging disc at the L4-L5 level, degenerative 
joint disease of the right sacroiliac joint and lumbar spine, 
and discogenic disease and degenerative joint disease of the 
L4-L5 and L5-S1 levels.  

In November 1998, the veteran stated that he had experienced 
radiating pain to his lower extremities as well as of 
numbness on the front of his feet for three months.  In April 
1999, a VA examiner noted positive straight leg raising on 
the right, bilateral tight hamstrings, and back muscle 
spasms.  

A May 1999 MRI revealed minimal lumbar spondylosis, 
degenerative disc disease from L3 to S1 levels, paravertebral 
muscle spasm, a lesion in the body of the L1 vertebra most 
compatible with a hemangioma, and loss of lumbar lordosis 
compatible with paravertebral muscle spasm.  

In June 1999, a VA physician noted decreased pinprick 
sensation of the veteran's right lower extremity in the L4-L5 
area.  A VA physician found evidence of paresthesias of the 
veteran's lower extremities in August 1999.  Straight leg 
raising was positive bilaterally, and there was evidence of 
hamstring shortness.  Right leg muscle strength was 
diminished when compared to the left.  Findings from a 
September 1999 electromyographic examination were compatible 
with right L5, S1 radiculopathies.  

During a VA examination in October 1999, there was evidence 
of spasm, swelling, and tenderness of the paravertebral 
muscles at the L5-S1 level.  A neurological examination 
revealed:  Achilles tendon reflex 1+ on the right compared to 
2+ on the left; decreased sensation of right lower extremity 
L5 area; right leg muscle strength at 4/5, 2.5/5, and 3.5/5, 
compared to 5/5 of left leg muscles; and a right 
gastrocnemius measurement of 37.5 centimeters on the right 
compared to 39.5 centimeters on the left.  Straight leg 
rasing was positive on the right.  The examiner diagnosed L5, 
S1 radiculopathies.  

In January 2000, a VA physician noted decreased muscle 
strength and sensation as well as positive straight leg 
raising of the veteran's right lower extremity.  A Tinnel's 
test was positive during that examination.  

In April 2002, a VA examiner found no evidence of atrophy, 
diminished strength, or loss of reflex.  Straight leg raising 
was negative, but the veteran complained of painful movement.  
The examiner noted bilateral muscle spasm at the L4-S1 level.  
Range of motion was 58 degrees flexion, 5 degrees extension, 
and 15 degrees left and right lateral bending, with evidence 
of pain during all range of motion.

In June 2003, a VA physician noted a mild impairment of 
balance in a standing position.  In February 2004, a VA 
physician diagnosed sexual dysfunction.

During an April 2004 VA examination, the veteran had full 
range of motion of the lumbosacral and cervical spine, but he 
experienced pain at 54 degrees flexion, 10 degrees extension, 
20 degrees left and right lateral flexion, and 20 degrees 
left and right lateral rotation during movement of the 
lumbosacral spine.  The veteran exhibited mild guarding 
during and complained of pain with repetitive movement, but 
there was no evidence of fatigue, weakness, or lack of 
endurance.  The veteran walked with a slow, antalgic gait.  
The examiner noted spasm and tenderness to palpation across 
the L4, L5, and S1 paravertebral muscles and vertebral 
posterior elements.  During a neurologic examination, there 
was no evidence of lower extremity atrophy or diminished 
reflex response.  Strength was 4/5 bilaterally.  Right 
straight leg raising was positive.  There was no history of 
ordered bed rest in the prior twelve months.  X-rays images 
revealed straightening of the lumbar spine consistent with 
inflammatory changes or muscular spasm, mild to moderate 
lumbar spondylosis, and occulta spina bifida of S1 segment.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  See 38 C.F.R. Part 
4.  When entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA revised the 
criteria for rating disabilities of the musculoskeletal 
system.  Because these changes in criteria were considered by 
the RO, application of the amended criteria by the Board will 
not result in any prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

When a law or regulation is amended during the pendency of a 
claim, VA should determine whether the revised version is 
more favorable to the veteran.  See VAOPGCPREC 3-2000 (Apr. 
10, 2000).  In so doing, it may be necessary for VA to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable to the 
veteran, the retroactive reach of the new regulation cannot 
be earlier than the effective date of the amendment.  Id.  
See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Prior to September 2003, Diagnostic Code 5292 allowed for the 
assignment of ratings based on limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5292, a 40 percent rating is assigned for 
severe limitation of motion, a 20 percent rating is assigned 
for moderate limitation of motion, and a 10 percent rating is 
assigned for slight limitation of motion.  

Prior to September 2003, Diagnostic Code 5295 allowed for the 
assignment of ratings based on lumbosacral strain.  See 38 
C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, a 40 
percent rating is assigned for severe strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is assigned for muscle spasm on extreme forward 
bending and loss of lateral spine motion in standing 
position.  A 10 percent rating is assigned for characteristic 
pain on motion.  A noncompensable rating is assigned for 
slight subjective symptoms only.

Prior to September 2002, Diagnostic Code 5293 allowed for 
ratings based on intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a (2001).  Under Diagnostic Code 5293, a 60 percent 
rating is assigned for persistent symptoms, compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  A 40 percent rating is assigned with 
severe symptoms and recurring attacks with intermittent 
relief, a 20 percent rating is assigned for moderate symptoms 
with recurring attacks, a 10 percent rating is assigned for 
mild symptoms with recurring attacks, and a noncompensable 
rating is assigned for a post-operative, cured condition.  

In September 2002, Diagnostic Code 5293 was amended to direct 
evaluation of intervertebral disc syndrome based either on 
the total duration of incapacitating episodes over the prior 
twelve months or by combining separate evaluations of the 
chronic orthopedic and neurologic manifestations of the 
disability under 38 C.F.R. § 4.25, whichever method resulted 
in the higher evaluation.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002)).  A 60 percent evaluation is assigned when there 
is evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months; 
a 40 percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; and a 10 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past twelve months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  
"Chronic orthopedic and neurologic manifestations" are 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
1.  Orthopedic disabilities are evaluated using the rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes, and neurologic disabilities are evaluated 
separately using the rating criteria for the most appropriate 
neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 2.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine were amended, 
including criteria for rating limitation of lumbar motion and 
lumbosacral strain.  See 68 Fed. Reg. 51. 51454-51456 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005)).  The new schedule directs that all 
spine disabilities, excepting intervertebral syndrome, be 
evaluated under a general rating formula for diseases and 
injuries of the spine.  Any associated neurologic 
abnormalities are rated separately under an appropriate 
diagnostic code.  See 38 C.F.R. § 471a, Diagnostic Codes 
5235-5242, Note 1.  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Under the new schedular criteria, Diagnostic Code 5293 was 
amended and redesignated as Diagnostic Code 5243.  See 68 
Fed. Reg. 51454- 51456 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (2005)).  Diagnostic Code 5243 directs that 
intervertebral disc syndrome be rated either under the 
general rating formula for disease and injuries of the spine 
or under Diagnostic Code 5243, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

Under the criteria applicable prior to September 2002, 
manifestations of the veteran's disability warrant a 60 
percent rating under Diagnostic Code 5293.  The veteran 
complains of severe, constant back pain, sharp radiating pain 
to the lower extremities with consequent instability, and 
numbness and paresthesias of both lower extremities.  There 
is objective evidence of paravertebral muscle spasm, 
swelling, and tenderness.  The veteran exhibits guarding, 
experiences painful movement, and walks with an affected 
gait.  Physicians diagnosed radiculopathies of the lumbar 
spine based on MRI evidence; objective evidence of lower 
extremity paresthesias, right calf atrophy, positive straight 
leg raising, and hamstring tightness; and decreased 
sensation, strength, and reflexes of the right lower 
extremity.  60 percent is the maximum available rating under 
Diagnostic Code 5293.  A higher rating is not available under 
Diagnostic Codes 5292 and 5295, which allow for maximum 
ratings of 40 percent.  

The veteran is not entitled to a higher rating under 
Diagnostic Code 5293 as amended in September 2002.  There is 
no evidence that the veteran experiences incapacitating 
episodes requiring prescribed bed rest.  Additionally, 
evaluation for orthopedic and neurologic abnormalities does 
not result in a rating higher than 60 percent.  Diagnostic 
Code 5003 allows for the assignment of ratings based on 
degenerative arthritis, and directs evaluation based on 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  See 38 C.F.R. § 4.71a.  
When evaluating a disability based on limitation of motion, 
the Board must also consider whether the veteran's pain and 
functional loss cause additional disability beyond that 
reflected in the range of motion measurements.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 9 Vet. App. 7, 10 
(1996).  The veteran experiences moderate limitation of 
motion of the lumbosacral spine sufficient to warrant a 20 
percent rating under Diagnostic Code 5292:  accounting for 
pain and functional loss, the veteran's most restricted 
movements of record are 55 degrees flexion, 5 degrees 
extension, 15 degrees lateral flexion, and 20 degrees lateral 
rotation.  

Injuries to the sciatic nerve are evaluated under Diagnostic 
Codes 8520 and 8620.  See 38 C.F.R. § 4.124a .  Under 
Diagnostic Code 8520, an 80 percent rating is assigned for 
complete paralysis, a 60 percent rating is assigned for 
severe paralysis with marked muscular atrophy, a 20 percent 
rating is assigned for moderate paralysis, and a 10 percent 
rating is assigned for mild paralysis.  Under Diagnostic Code 
8620, peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant, sometimes 
excruciating pain, is rated on the scale provided for injury 
to the sciatic nerve, with a maximum rating of 60 percent.  
See 38 C.F.R. § 4.123.  When a disability results from 
disease or injury of both legs, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added before 
proceeding with further combinations.  See 38 C.F.R. § 4.26.

The veteran complains of sharp pain, numbness, and 
paresthesias of both lower extremities, with greater 
discomfort on the right.  There is objective evidence of 
positive straight leg raising, minimal atrophy of the calf, 
and decreased sensation, strength, and reflex of the right 
lower extremity.  A 20 percent rating under Diagnostic Code 
8620 is warranted for moderate right leg sciatic neuritis.  A 
higher rating is not warranted because there is no evidence 
of marked muscular atrophy.  Subjective and objective 
evidence of record indicates that the veteran's left lower 
extremity symptoms are markedly less severe, and a 10 percent 
rating under Diagnostic Code 8620 is warranted for mild left 
leg sciatic neuritis.  Therefore, the combined rating for 
sciatic neuritis, with an added bilateral factor, is 33 
percent.  

For purposes of this appeal only, the Board presumes that 
erectile dysfunction is related to the veteran's low back 
condition.  Diagnostic Code 7522 allows for a 20 percent 
rating for penile deformity with loss of erectile power.  See 
38 C.F.R. § 4.115b.  The veteran is not entitled to a 
compensable rating under Diagnostic Code 7522 because there 
is no evidence of penile deformity.  Combining all ratings 
for orthopedic and neurologic abnormalities, including 20 
percent for limitation of lumbosacral motion, 33 percent for 
sciatic neuritis, and a noncompensable rating for erectile 
dysfunction, the resultant combined rating-50 percent-does 
not exceed the 60 percent rating assigned for pronounced 
symptomatology of intervertebral disc syndrome.

The Board additionally finds that a rating under Diagnostic 
Code 5293 is more favorable to the veteran than a rating 
under Diagnostic Code 5243 or the general rating formula for 
diseases and injuries of the spine.  There is no evidence 
that the veteran experiences incapacitating episodes 
requiring prescribed bed rest to warrant a rating under 
Diagnostic Code 5243.  The veteran is entitled to a 20 
percent rating under the general rating formula for diseases 
and injuries of the spine based on evidence of guarded 
movement, muscle spasm, abnormal gait, and reversed lordosis.  
The veteran is not entitled to a higher rating under that 
formula because there is no evidence of ankylosis or limited 
flexion of the cervical spine.  When combined with the 33 
percent rating for neurologic disabilities, a rating under 
general rating formula for diseases and injuries of the spine 
does not result in a rating higher than the 60 percent rating 
under Diagnostic Code 5293.  

The veteran's representative argues that the veteran should 
receive separate ratings for his back disability and 
radicular symptoms.  Although disabilities resulting from 
injuries may overlap, VA must avoid evaluating the same 
disability under various criteria ("pyramiding") to avoid 
overcompensating the claimant for the actual impairment of 
his earning capacity.  See 38 C.F.R. § 4.14; Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  Contrastingly, if the 
symptomatology of different disabilities is not duplicative 
or overlapping, VA may assign separate ratings for each 
impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In this case, the veteran is entitled to a higher 
rating for his back disability because the severity of his 
symptoms associated with sciatic neuropathy warrants a higher 
rating under Diagnostic Code 5293.  Consequently, the Board 
finds that an additional rating for radicular symptoms would 
equate to pyramiding because the assigned rating accounts for 
L5-S1 radiculopathy.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

The veteran alleges that his back disability negatively 
affects his employability; however, he had not identified any 
specific factors which may be considered exceptional or 
unusual in light of VA's schedule of ratings.  The veteran 
has not been hospitalized for his back disability, and there 
is no evidence that he experiences any exceptional limitation 
due to his disability beyond that contemplated in the 
schedule of ratings.  The Board appreciates that the 
veteran's back pain and radicular symptoms have an adverse 
impact on his employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38. C.F.R. § 3.321.  Therefore, any 
assignment of a compensable rating is recognition of that 
loss.   Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  See 
also 38 C.F.R. § 4.1 ("the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability").  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the veteran's clinically 
established impairments, and an extra-schedular rating is 
denied.


ORDER

A rating of 60 percent for lumbar myositis, L3-L4 and L4-L5 
with a bulging disc, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


